DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 17 March 2021 is acknowledged. 
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification
The abstract of the disclosure is objected to because it contains the implied language “Example aspects…”.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because line 2 ends in a semicolon when it should end in a colon.
Claim 3 is objected to because line 1 ends in a semicolon when it should end in a colon.
Claim 9 is objected to because line 1 ends in a semicolon when it should end in a colon.
Claim 11 is objected to because line 1 ends in a semicolon when it should end in a colon.
Claim 12 is objected to because line 5 ends in a semicolon when it should end in a colon.
Claim 13 is objected to because line 1 ends in a semicolon when it should end in a colon.
Claim 14 is objected to because line 1 ends in a semicolon when it should end in a colon.
Claim 15 is objected to because line 1 ends in a semicolon when it should end in a colon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellink et al. (CA 2944828A1 hereinafter “Wellink”). For portions of the rejection, please refer to the annotated figure below:

    PNG
    media_image1.png
    328
    578
    media_image1.png
    Greyscale

In regards to claim 1, Wellink discloses a gland assembly comprising: 
a gland (3), the gland defining a gland bore; 
a joint restraint assembly comprising; 
a restraint base (base of 3) formed on the gland; 
a gripper (5) disposed within the restraint base; and 

a gasket (4) defining a recess (R), the retention tab configured to engage the recess (shown in fig.).
In regards to claim 2, Wellink further discloses the gland further comprises a fastener pad (P), the fastener pad defining a hole configured to receive a fastener therethrough.
In regards to claim 3, Wellink further discloses the restraint base defines a restraint pocket (Po) and a restraint pivot; the restraint pivot defines a restraint bearing surface (S); and the gripper defines a gripper bearing surface configured to engage the restraint bearing surface (shown in fig.).
In regards to claim 4, Wellink further discloses the gripper defines an engagement end and a lever end; and at least one protuberance (6) is formed at the engagement end.
In regards to claim 5, Wellink further discloses the gasket defines a gasket bore (central bore) extending from a first end of the gasket to a second end of the gasket.
In regards to claim 6, Wellink further discloses the gasket defines a retention block at the first end; and the recess is formed in the retention block (shown in fig.).
In regards to claim 10, Wellink further discloses the joint restraint assembly is configurable in a deactivated configuration, wherein the gripper is biased in a disengagement direction, and an activated configuration, wherein the gripper is biased in an engagement direction (the fig. shows this capability).
In regards to claim 12, Wellink discloses a mechanical joint comprising: 
a piping element (10) defining a first flange and a socket, the socket formed proximate the first flange; 

a gland assembly comprising: 
a gland (3) defining a gland bore, the pipe extending through the gland bore; 
a joint restraint assembly comprising a gripper (5) and a spring (13), the gripper configured to engage the outer surface of the pipe, the spring configured to bias the gripper towards engagement with the outer surface of the pipe; and 
a gasket (4) defining a recess (R), the spring configured to engage the recess (shown in fig.).
In regards to claim 13, Wellink further discloses the gland comprises a restraint base (base of 3); the restraint base defines a restraint pocket (Po) and a restraint pivot; and the gripper is configured to engage and pivot relative to the restraint pivot (shown in fig.).
In regards to claim 14, Wellink further discloses the gasket defines a first end and a second end; a retention block is formed at the first end; and the recess is formed in the retention block (shown in fig.).
In regards to claim 15, Wellink further discloses the spring comprises an engagement leg (L) and a retention tab (T); the engagement leg engages the gripper; and the retention tab engaging the recess (shown in fig.).
In regards to claim 16, Wellink further discloses the joint restraint assembly is configurable in a deactivated configuration, wherein the gripper is prevented from engaging the outer surface of the pipe, and an activated configuration, wherein the gripper is able to engage the outer surface of the pipe (the fig. shows this capability).


Allowable Subject Matter
Claims 7-9, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a gland assembly or mechanical joint comprising all limitations of the claims.
Wellink is the closest prior art and discloses a mechanical joint comprising most limitations of the claims as shown above, but does not show or suggest the gasket defines a stop lip at the second end and a pipe collar extending from the second end towards the first end, the gasket defines a gasket engagement surface configured to engage the rib engagement surface, a stiffening ring engages the gasket shoulder, the joint restraint assembly comprising a restraint cover with a stop leg and a deactivation slot, or a deactivation mechanism configured to engage the gripper and bias the gripper away from the outer surface of the pipe in the deactivated configuration.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shumard shows a similar mechanical joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/19/2021